Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 15, 1986, convicting him of murder in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the criminal proceedings in their entirety, we are of the opinion that the defendant received meaningful and effective representation by counsel (see, People v Baldi, 54 NY2d 137). Under the circumstances of this case, the defense counsel’s failure to request an instruction on the mitigating defense of extreme emotional disturbance can reasonably be viewed as a strategic decision and ”[i]t is not for this court to second-guess whether a course chosen by defendant’s counsel was the best trial strategy, or even a good one, so long as the defendant was afforded meaningful representation” (People v Speight, 158 AD2d 729).
The defendant’s contention that the verdict sheet submitted to the jury was improper is not preserved for appellate review since he failed to object to its submission (see, People v Mathis, 150 AD2d 613; People v Decambre, 143 AD2d 927; People v *744Battles, 141 AD2d 748), and we decline to review it in the exercise of our interest of justice jurisdiction in view of the overwhelming evidence of the defendant’s guilt (see, People v Mathis, supra; People v Lugo, 150 AD2d 502).
Finally, we perceive no basis on which to modify the sentence (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Kunzeman, Rubin and Balletta, JJ., concur.